Citation Nr: 1506226	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  10-25 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a cervical spine condition.

2.  Entitlement to service connection for a lumbar spine condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to April 1983. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Veterans Affairs (VA) Regional Office (RO)

In June 2010, the Veteran requested the opportunity to testify at a videoconference hearing.  The hearing was scheduled for June 2011, and the appellant was notified in writing in advance of the date, time, and location of his requested hearing.  He did not appear for that hearing and has offered no cause for his failure to appear. The hearing request therefore is deemed withdrawn.  38 C.F.R. § 20.702(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he hurt his neck and back during service when he fell off of a cliff.  The Veteran notes that he sustained a head injury as a result of the incident and that was established for post-concussive headaches as a result of the head injury.  Thus, service treatment records confirm that fell off a cliff in January 1983, and significantly, although the Veteran reports that he did not receive treatment for these conditions in service, on his March 1983 report of medical history, the Veteran reported suffering from recurrent back pain.

The Veteran was afforded a VA examination in January 2010.  The examiner diagnosed cervical spine strain and lumbar spine strain.  The examiner provided a negative nexus opinion.  However, in his rationale, the examiner noted that "it is within the realm of possibility" that the veteran did injure his neck and/or lower back during the fall in which he sustained a head injury while on active military duty; however, he stated that there was no documentation or other medical evidence upon which to base a statement with any medical degree of certainty that the Veteran's current neck and back pain are a result of his injury in service. 

The Board finds that the VA examiner did not provide a sufficient rationale for his negative nexus opinion because he did not consider the Veteran's report of recurrent back pain on his March 1983 report of medical history in service.  Instead, the examiner inaccurately noted that a review of the service treatment records showed no complaints regarding any neck or back pain while in service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value).

At the January 2010 VA examination, the Veteran reported that he had seen a chiropractor for his neck and back pain.  These records are not contained in the claims file.  On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his cervical or lumbar spine conditions, and take appropriate measures to obtain those records.  Any additional, pertinent VA or private treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service cervical or lumbar spine symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his cervical or lumbar spine conditions that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

3.  After associating any outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of any cervical or lumbar spine conditions found to be present.  The claims file should be made available to, and reviewed by the examiner and all necessary tests should be conducted.  

The examiner should record the full history of the conditions, as appropriate, including the Veteran's complaint of recurrent back pain in service.  The examiner should advance an opinion as to whether it is at least as likely as not that any cervical or lumbar spine condition had its onset during active service; or, is causally related to the Veteran's service.  

The examiner must acknowledge and discuss the Veteran's competent report of recurrent back pain in his March 1983 report of medical history in service, the Veteran's report of recurrent back problems at separation and that service connection was established for headaches as a consequence of the in-service incident in which the Veteran reports injuring his neck and back.

The rationale for all opinions expressed should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

